Filed 4/13/22 P. v. Bellows CA2/2
Opinion following transfer from Supreme Court
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                B306995

         Plaintiff and Respondent,                         (Los Angeles County
                                                           Super. Ct. No. TA130645)
         v.

PATRICIA BELLOWS,

         Defendant and Appellant.




      APPEAL from an order of the Superior Court of Los
Angeles County, Patrick Connolly, Judge. Affirmed.
      Spolin Law and Aaron Spolin for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Scott A. Taryle and Chung L. Mar, Deputy
Attorneys General, for Plaintiff and Respondent.
                             ******
      Defendant and appellant Patricia Bellows (defendant)
appealed from the summary denial of her petition for
resentencing under Penal Code section 1170.95.1 After we
affirmed the trial court’s order the California Supreme Court
granted review and transferred the matter to this court with
directions to vacate its decision and reconsider the cause in light
of Senate Bill No. 775 (2021-2022 Reg. Sess.) (Senate Bill 775)
and People v. Lewis (2021) 11 Cal.5th 952 (Lewis). We have
reviewed the parties’ supplemental briefs and hereby vacate our
prior decision. After reconsideration of the issues, we again
affirm the trial court’s order.

                         BACKGROUND
2014 conviction
       In 2014, a jury convicted defendant of two counts of
attempted murder in violation of sections 664 and 187,
subdivision (a), and one count of shooting at an inhabited
dwelling in violation of section 246. The jury found true the
allegations that the attempted murders were willful, deliberate,
and premeditated; that a principal personally and intentionally
discharged a firearm; and that the crimes were committed for the
benefit of, at the direction of, or in association with a criminal
street gang. Defendant admitted prior convictions alleged under
the “Three Strikes” law (§§ 667, subds. (b)-(j), 1170.12, subds. (a)-
(d)), and she was sentenced to a total aggregate prison term of 85


1     All further statutory references are to the Penal Code,
unless otherwise indicated.




                                  2
years to life. In 2016, this court affirmed the judgment on appeal
People v. Bellows (June 24, 2016, B264633) (nonpub. opn.)
(Bellows I),2 and the California Supreme Court denied review
(People v. Bellows (Oct. 12, 2016, S236217)).
Trial evidence
       Defendant and her brother Norvalle Willis, both gang
members, attended a house party where Willis got into an
argument with the host, “Boli.” Party guests then joined in
beating Willis. When defendant and two friends came to his
assistance a guest beat defendant as well. (Bellows I, supra,
B264633.) A few days later defendant drove two other (male)
members of her gang in her mother’s SUV to the site of the party.
When they arrived about 2:30 a.m., one of the men knocked on
the door of the house. When Boli’s mother and her boyfriend
came to a window, the man asked for Boli and then fired a gun
six to eight times toward the house. (Ibid.) Nearby police officers
heard the gunfire and soon saw defendant’s SUV leaving the
area. The officers pursued the vehicle and eventually detained
and arrested defendant and the two male suspects. (Ibid.)
Appeal from the 2014 judgment
       In her appeal from the 2014 judgment defendant contended
that substantial evidence did not support her conviction as an
aider and abettor of the attempted murders because the evidence
was insufficient to prove that she shared the shooter’s intent to
kill. (Bellows I, supra, B264633.) The trial court had refused the
prosecution’s request to instruct regarding the natural and

2     We take judicial notice of our appellate opinion affirming
the 2014 judgment and summarize the procedural facts and
evidence from the opinion, as the parties have done here.




                                3
probable consequences theory of aiding and abetting and
instructed solely on principles of direct aiding and abetting.
Defendant argued that the evidence supported only the natural
and probable consequences theory with a target crime of shooting
at the house. We disagreed and found that substantial evidence
supported the jury’s finding that defendant knew and shared the
shooter’s intent to kill at the time she directly aided and
facilitated the crime. (Ibid.)
The 1170.95 petition
       In February 2020, defendant petitioned for resentencing on
her attempted murder convictions under section 1170.95. On
June 23, 2020, the trial court denied the petition after finding her
ineligible as a matter of law as attempted murder convictions
were then ineligible for vacatur and resentencing under the
statute and because defendant had not been convicted under the
natural and probable consequences doctrine.
       Defendant appealed the order to this court, contending that
the trial court erred in concluding that section 1170.95 was not
applicable to a conviction of attempted murder, and though the
jury was not explicitly instructed with the natural and probable
consequences doctrine, based on the evidence it was the only
possible theory on which she could have been convicted.
       We held that section 1170.95 did not then provide a
procedure to vacate an attempted murder conviction. We also
held that even if it did, defendant would not, as a matter of law,
qualify for relief as she was not convicted under a natural and
probable consequences theory.
       While the matter was pending before the California
Supreme Court, the Legislature passed Senate Bill 775. Effective
January 1, 2022, section 1170.95 was amended to permit certain




                                 4
of those convicted of attempted murder to seek relief. (Stats.
2021, ch. 551, § 2.)

                           DISCUSSION
       Since January 1, 2022, section 1170.95 permits those
convicted of attempted murder to petition to have the conviction
vacated and to be resentenced if, as relevant here, (1) “[a]
complaint, information, or indictment was filed against [her] that
allowed the prosecution to proceed . . . under the natural and
probable consequences doctrine,” (2) she “was convicted of . . .
attempted murder . . . following a trial,” and (3) she “could not
presently be convicted of . . . attempted murder because of
changes to Section 188 or 189 made effective January 1, 2019.”
(§ 1170.95, subd. (a).)
       Where a petition alleges all three conditions (as defendant’s
petition has done here), the trial court appoints counsel,
entertains briefing by both parties, and then “proceeds to
subdivision (c) to assess whether the petitioner has made ‘a
prima facie showing’ for relief. (§ 1170.95, subd. (c).)” (Lewis,
supra, 11 Cal.5th at p. 960; see id. at p. 962.)
       If the court determines a prima facie showing has been
made, it issues an order to show cause and then holds an
evidentiary hearing pursuant to subdivision (d) to determine
whether to vacate the conviction and resentence the petitioner.
       Defendant contends that the order denying the petition
should be reversed and remanded for a proceeding under section
1170.95, subdivision (c), again arguing that when she was
convicted of attempted murder, the jury must have
“constructively used” the natural and probable consequences
doctrine, because the evidence at her trial was insufficient to
prove that she shared the shooter’s intent to kill. The




                                 5
prosecution counters that reversal is unwarranted because
defendant is still unable to make a prima facie showing of
eligibility because she remains ineligible for relief as a matter of
law. We agree.
       At the section 1170.95, subdivision (c) prima facie stage,
the trial court may examine the record of conviction, which
includes the appellate opinion. (Lewis, supra, 11 Cal.5th at
p. 972.) If the record of conviction shows that the petitioner is
ineligible for relief as a matter of law, no prima facie showing can
be made, and the petition is properly denied. (Id. at p. 971.)
Where no jury instructions were given regarding felony murder
or natural and probable consequences, a petitioner is ineligible
for relief as a matter of law. (People v. Daniel (2020) 57
Cal.App.5th 666, 677.) Defendant does not claim that she was
charged with felony murder, and she acknowledges that no jury
instructions regarding the natural and probable consequences
theory were given at her trial. Defendant thus cannot make a
prima facie showing of eligibility under section 1170.95.
       In addition, defendant’s argument that the jury must be
deemed to have constructively used a natural and probable
consequences theory of attempted murder because the evidence of
direct aiding and abetting was insufficient was raised and
rejected in Bellows I, supra, B264633. Defendant’s jury was
instructed that in order to find her liable for attempted murder, it
must find that she was a direct aider and abettor who knew and
shared the actual killer’s intent to kill. As defendant’s jury
convicted her of attempted murder, it necessarily found beyond a
reasonable doubt that defendant intended to kill in aiding and
abetting the attempted murder. On appeal, we determined that
substantial evidence supported the jury’s findings. Defendant




                                 6
may not relitigate the jury’s finding in a section 1170.95
proceeding. (See People v. Farfan (2021) 71 Cal.App.5th 942,
947.) “‘The purpose of section 1170.95 is to give defendants the
benefit of amended sections 188 and 189 with respect to issues
not previously determined, not to provide a do-over on factual
disputes that have already been resolved.’” (Ibid.)
       Finally, “to obtain relief . . . under section 1170.95, a
petitioner must make a prima facie showing that he or she ‘could
not [presently] be convicted of [attempted] murder because of
changes to Section 188 or 189’ made by Senate Bill No. 1437.”
(People v. Farfan, supra, 71 Cal.App.5th at p. 954, quoting
§ 1170.95, subd. (a)(3).) Defendant cannot do so. Prior to the
amendments to sections 188 and 189, one who with the intent to
kill directly aided and abetted the perpetrator’s attempted
murder would be guilty of attempted murder. (People v. Lee
(2003) 31 Cal.4th 613, 624.) After the changes to sections 188
and 189, one who with the intent to kill, directly aids and abets
the perpetrator’s attempted murder can be found guilty of
attempted murder. (See People v. Rodriguez (2022) 75
Cal.App.5th 816, 823-824.) Thus the record of conviction refutes,
as a matter of law, the allegation in defendant’s petition that she
“could not presently be convicted of . . . attempted murder
because of changes to Section 188 or 189 made effective
January 1, 2019.” (§ 1170.95, subd. (a)(3).)
       If we reversed the order denying the petition and remanded
for proceedings under subdivision (c) of section 1170.95, as
defendant asks, defendant would be unable to make the required
prima facie showing. Thus reversal and remand with
instructions to the trial court to proceed according to section
1170.95, subdivision (c) would be an exercise in futility. Reversal




                                7
for further proceedings is unwarranted when it would be “a
useless and futile act and would be of no benefit to appellant.”
(People v. Seldomridge (1984) 154 Cal.App.3d 362, 365.)

                        DISPOSITION
      The order denying the petition is affirmed.


                                     ___________________________
                                     CHAVEZ, J.

We concur:


_______________________________
ASHMANN-GERST, Acting P. J.


_______________________________
HOFFSTADT, J.




                                 8